In this cause Mr. Chief Justice Buford and Mr. Justice Ellis are of the opinion that the decree in this cause should be affirmed. Mr. Justice Davis is of the opinion that the decree should be affirmed as to all parties except Paul Ruffo, and that as to Paul Ruffo the decree should be reversed, while Mr. Justice Whitfield, Mr. Justice Terrell and Mr. Justice Brown are of the opinion that the decree should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton vs. McClung, 47 Fla. 224, 37 Sou. Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed as to all parties except Paul Ruffo, and that as to *Page 1198 
Paul Ruffo the decree be reversed, a majority of the court concurring in such reversal as to the appellee, Paul Ruffo.
Affirmed as to all except Paul Ruffo.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.